Order entered September 21, 2015




                                                                                              In The
                                                         Qeourt of ~peal~
                                               jfiftb ilBi~trict of 'Cltexa~ at mana~
                                                                             No. 05-14-01381-CR

                                              WILLIAM SEDRIC AUTREY, Appellant

                                                                                                  v.
                                                       THE STATE OF TEXAS, Appellee

                                   On Appeal from the 296th Judicial District Court
                                                Collin County, Texas
                      .   ~
                                        Trial Court Cause No. 429-81194-10
                              ~===='"---"'-"'"---=~---o-...o-·..o~--~"-·-·=-=--=-"---"-   -   ·---~----   --    ~-~-=--.=--=.~--=---o,._.




                                                                                          ORDER

       The Court DENIES appellant's September 17, 2015 pro se motion to dismiss appellate

counsel. See Buntion v. Harmon, 827 S.W.2d 945 (Tex. Crim. App. 1992); Sampson v. State,

854 S.W.2d 659 (Tex. App.-Dallas 1992, no pet.): see also Martinez v. Court of Appeals o('Cal..

Fourth Appellate !Jist., 528 U.S. 152 (2000).


                                                                                                               /s/                  ADA BROWN
                                                                                                                                    JUSTICE
           RECEIVED \N
      ''(Jl\RT 0F   ~DPU.LS, 5th OIST.

            nr'T   n 5 ZOi5
            'i·.J' "

               u~.c, !V\ATZ
        ·:l_fR.\1< St\l DISTRICT
                                                                                     ;: !     "'t'"
                                                                                     ";~           l
([ourt of Apprals                                                                     c;;;;t:~.I~. L:i:t_:\·l:.;~
Jftft~ Btutrid of Wrxas at r!allas
George L. Allen Sr. Courts Building
                                                                                    .;2:;: ·~:::; E:.r-~              '-~~ ::~
600 Commerce Street Suite 200                                                        PM                ~t:!       t
Dallas, Texas 75202




                                                     ,,                 '
                                                                            "'! )!,1:::                               7'5eP                      ::;;   '4..,_        J,,                                    6tf{l9 ,.' 2 ·;:r,_,                    i.,J,

                                          '
                                      ··.,;\.                     ,1,                                         RETURN TO                                                         SE~DER
                                                          : .. /IJ.'
                                                                                   NOT                      DE~IVERAB~E                                                         AS  AOD~~SSED
                                                                                                              JNAB~E                                    TO                      ~ORWA?O

                                                                            BC:           75282663150                                                                           *1~34-03566-2?-33
                                                                                          ,    '                  H              '         ll'                   '    jO        c    ;        '    l        ~~'.;i·t'"              X '
                                        7 5 2 0 2 @.6 6 3 ~                        p~1qqn~q~ qi~\'!!q\~ ~~-HH H;.p,q~~q ,\ipH,j~J;pH
                                                                                    ~ !                •,     !   l      '       11   ,,   ' '                       ~ ;    j        '   ;'   •.       "'    )-   •   ~   '   i •    !1 •   !<   ~



                                                                                                                                                                                                                                                             ~-...